Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 1 of 8




                                                             EXHIBIT A
Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 2 of 8
Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 3 of 8
Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 4 of 8
Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 5 of 8
Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 6 of 8
Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 7 of 8
Case 8:21-cv-01647 Document 1-1 Filed 07/02/21 Page 8 of 8
